DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-5 and 7-9, in the reply filed on 17 August 2022 is acknowledged.
Claims 6 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 17 August 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, p. 9 lines 12-15 recites “(C) placing the plural pieces of artificial leather upper material flatly and closely on the upper pattern mold by front surfaces thereof as the temperature of the upper die block and the lower die block reaches is the working temperature,” but it is unclear what “front surfaces” are being referenced. Is it the front surfaces of the plural pieces of artificial leather? Therefore the antecedent basis of the “front surfaces” is unclear.
Claim 1, p. 10 lines 6-8 recites, “and stacking the plural pieces of artificial leather upper material together for forming a height drop therebetween to obtain a semi-finished product;” but it is unclear how the stacking is performed in step (E) during thermoforming with the vacuum pump activated in step (D) and the plural pieces placed between the upper pattern, aid insulation plate, and the upper/lower die blocks in step (C). It appears that stacking is required to occur prior to the placing of step (C) or after the demoulding of step (F). Therefore the claim language is indefinite.
Claims 2-5, 7-9 are rejected for their dependence. 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper. The closest prior art is to Zhang (CN 108819198 A and CN 108819180 A) which discloses a similar method of thermoforming shoe uppers (FIG. 2-5). However, Zhang fails to discloses the additional steps of (G) scanning, (F) laser cutting, and (I) coloring the resulting semi-finished product. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Davis; Paul M. et al.
US 6299962 B1
Follet; Lysandre et al.
US 20170071291 A1
HUANG, Rui-kai
CN 104249451 A
KAO, TZU CHIANG
TW 202015883 A
Lee; Fu Wen et al.
US 10426227 B2
Lee; Fu Wen et al.
US 10905197 B2


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742